Title: From George Washington to James Warren, 31 March 1779
From: Washington, George
To: Warren, James


Dear Sir,
Head Quarters Middlebrook Mar. 31st 1779
I beseech you not to ascribe my delay in answering your obliging favour of the 16th of Decr to disrespect, or want of inclination to continue a corrispondance in which I have always taken pleasure, & thought myself honored.
Your letter of the above date came to my hands in Philadelphia, where I attended at the request of Congress to settle some important matters respecting the Army and its future operations; and where I was detained till sometime in Februy—during that period my time was so much occupied by the immediate and pressing business which carried me there, that I could attend to little else; & upon my return to Camp I found the ordinary business of the Army had run so much behind hand, that, together with the arrangement I had to carry into execution no leizure was left me to indulge myself sooner in making the acknowledgment I am now about to do, of the pleasure I felt at finding, that I still enjoyed a share of your confidence & esteem—and now & then would be informed of it by letter—believe me Sir when I add, that this proof of your holding me in remembrance, is most pleasing & acceptable.
Our conflict is not likely to cease so soon as every good man would wish. The measure of inequity is not yet filled—and unless we can return a little more to first principles, & act a little more upon patriotic ground, I do not know when it will—or—what may be the issue of the contest—Speculation—peculation—engrossing—forestalling—with all their concomitants, afford too many melancholy proofs of the decay of public virtue; and too glaring instances of its being the interest & desire of too many, who would wish to be thought friends, to continue the War.
Nothing I am convinced but the depreciation of our currency proceding in a great measure from the foregoing causes—aided by stock jobbing & party dissentions—has fed the hopes of the enemy & kept the Arms of Briton in America untill now. They do not scruple to declare this themselves—and add that, we shall be our own conquerors. Cannot our common Country (America) possess virtue enough to disappoint them? Is the consideration of a little dirty pelf, to individuals, to be placed in competition with the essential rights & liberties of the present generation, & of millions yet unborn? shall a few designing men for their own aggrandizement, and to gratify their own avarice, overset the goodly fabric we have been rearing at the expence of so much time, blood, & treasure? and shall we at last become the victems of our own abominable lust of gain? Forbid it heaven! forbid it all, & every state in the union! by enacting & enforcing, efficatious laws for checking the growth of these monstrous evils, & restoring matters in some degree to the pristine state they were in at the commencement of the War. Our cause is noble. It is the cause of Mankind! and the danger to it springs from ourselves—Shall we slumber & sleep then while we should be punishing those miscreants who have brought these troubles upon us, & who are aiming to continue us in them? While we should be striving to fill our Battalions—and devising ways and means to appreciate the currency—On the credit of which every thing depends? I hope not—let vigorous measures be adopted—not to limit the price of articles—for this I conceive is inconsistent with the very nature of things, & impracticable in itself—but to punish speculators—forestallers—& extortioners—and above all—to sink the money by heavy Taxes—To promote public & private Œconomy—encourage Manufactures &ca—Measures of this sort gone heartily into by the several states will strike at once at the root of all our misfortunes, & give the coup-de-grace to British hope of subjugating this great Continent, either by their Arms or their Arts—The first as I have before observed they acknowledge is unequal to the task—the latter I am sure will be so if we are not lost to every thing that is good & virtuous.
A little time now, must unfold in some degree, the Enemy’s designs—Whether the state of affairs in Europe will permit them to augment their Army with more than recruits for the Regiments now in America, & therewith attempt an active & vigorous campaign—or whether with their Canadian & Florida force they will aid & abet the Indians in ravaging our Western Frontier, while their Shipping with detachments harrass (and if they mean to prosecute the predatory War threatned by Administration through their Commissioners) burn & destroy our Sea-coast—or, whether contrary to expectation, they are more disposed to negotiate than to either is more than I can determine—The latter will depend very much on their apprehensions of Spain, & their own foreign alliances—At present we seem to be in a Chaos but this cannot last long, as I presume the ultimate determination of the British Court will be developed at the meeting of Parliament after the hollidays.
Mrs Washington joins me in a tender of cordial wishes & best respects to Mrs Warren—she would have done herself the pleasure of writing but the present conveyance by Capt. Gilman to Boston was sudden. I am with sincere esteem & regard Dr Sir Yr Most Obedt Ser.
Go: Washington